OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                               AUSTIN




l3oqorahl.o IMorga   H. ahopp8ril
Qlptrollar of Publio      Awounk
Awtin,   T8xar
k and  the addltlonal
   __a..   - -    . - ohargo
                           ._for grp_r_r
  8ealt~onal ~@Em!&tax     sn*.‘OOil;panjr
                                       ms wan ro-
” fp lntlto par lr"i%iiult ef its saLa to tha a&h-
  war Departmsnt.whloh nisas the iallowing quostlo~
    by thls ~o~rtms&:
              ~"1. Ir tha Stota suthorisd to pay th. s111le‘
           of thr Taras Panr C L+t           for thr lldltionrl
                                      Goaipatiy
           8rosso noriptr   ami franchis* tax88 it br        baaa n-
           qulnd  to paf by tlrtq of th sales ~nrdoto tho
           Stat* lUghw8’D8parQllmt; or is tha stata authoriue
           to par tha bIll pnsrntd     by the Texas Powor & l.l&ht
           Goape bolcta- tha tu        lo   no&no?
               *2. It the Stata f8 not euthorlzd to my th;
           bill as #Wont&     than would tha slaotrlo 801
           h8 lboriua    to nisr the mntraot rat0 t0 atis-3
           Uu ld&tionrl ihnohiss urd aross noalpts taus
           1t 18 nqtlhd to pufl
               “3.   Ii thi alrstrfr maw       M     not   obtela TY-
           11.t flxm either or tha torr~ol4g wthoda, than 18
,          it    authorload to doduct tha onant of ths tu on
           6tata‘s~buslnass    ma  its  report tn this dopartMntf*




               As a nttaz af faot tha parri on to tha ook*1aeroi
    lnnmssad srpana~s sttmdant upon pmhot"pon, whothrr suoh be
    toxos or othsr lt8u 1s emnon badaoss pmotloa an& it is not
    anusor to tin4 protisloas    la aalss oontm8t8, by uhleh tha pur-
    0h 8SaeX g r a at&sp3a fth 8
                               a dditiOIM lxprnrOr.
                                             1
  TJononblo @%Or$8 H. Elbp&Wd,                    pqo         3


                    '%liS    phr?       8XiStS    68 SS iSSid.St                    t0 t&O

                      a bo&r poUtlO, -7, within tb 8ph0rO O? tha
                     ItatIou01 powersooafl406 to It, 0@ throwh the
                lartmunkllt~    of the prop? dopartmant to whloh
                thoso                           lntrr
                             r s er a o o nildr d,                       into       oontnsts            not
                        tad by 18V, l%d appropriate to th~jost 8X0TdSO
                prohlbp""
                or thorn0powera.*   Blhs v. Hillor, 25 Tax. Supp. 281,
                36 I%x., JUT. 639, rootnot. 14.
                    Tha INeta of Tams, when, throu@lIO* lnthorlsadaoprt-
  monts, it       aoos  I&to tho opaa nrkot lb purabaso.**omditr or
  OOmW?t8          t0 p U?Oh ~0      l OUWditV                f?0m l p ?ir c ltOidiVidM i                            O?
  oonwm, aa? not Qaund proionnihl trutm~nt by iirtuo o? lts~
  sonrol&nty. It aannetda8nd that It be firnishod snoho~dit~
  at   S roduoo4 prOsilt,or at 0 loss                         to tho lollor.                    Sush a damand -I~,
  would violet*~ror&s16nsoi both iba State an4 Fadoral Cf@amUtotiono
                                           Art1018 XV,:Mo. 1,
                                                   17 ma 19,
  awmt1tut10n         et ths
                                                                    qu.stion M                 r;?uthW the
                                                              notortholoss,ba nlI9nd                                 from
                                                        wrt Of th@ t@IX@S&.a                                  t0 ohr
                                                      rox,         end    llllbis        oonnactlon            let
                 a? in 6omrd            th. MtW          d         the ;FltStO*O Smt%OPiS-


                   unaortha         Bonat1tut10n         ula statutes of this Itata d
/ UXI~OT
       th#d~OiSiOI&S Of th 0lW~& O                          OOUTt8. it IS: Of @OUTSe
  sotiiod that pub110 Proport~~iisoU                         tar    pub116 purpoios 1s rxowt
  rron taxation.    ku?-mI                   -Atasoou
                                           QouatI.8
\ Dlattiot la. 1, Y& Stat8 ( f. App.,
                             L"ei
   24) 747, lrrer   roWsod.    6ee also Arti6lo 8, Motion P.*nd Art-
  I01. 7150, R.Q.8. 19253 OIO? OS D81188 1. atata ((Ii+.Ap l Irort
  worth, 19301, 28 8. w. (24) 937) sun Azbtunlon ".g-~tfIs;s*yr
  w8t0? Work@ BoaI’d of ~8tM8,      at d,  fait. App.,        ,      I
  lab 8.1. (2d) 66.




                   The sums blllod a0             l   propertlcmdk part                         oi    tha     tax.9
  ia q~*stlonl?o            not   d&U        or dlroot 10llos. Thor 0OSion t0
. -




          lkmonblo Gaor&o H. Woppard, p-a 4

           216dotinltlonof the ward WtaxW, which has                                   brrn       dotlnod to inaltido
           in its mash extended lonao all oontrlbutlonslmposod by tha g.vora-
          unt         on lndltlduals?oorqo sorvIoos at the govarnm8nt,                                       Dnlen Rank
          :;,~l,          34 Tinn. 325~ 3 alo. 32S,,c1 Wo~a (LPeso.                                         (err. ad.)
                 .                                                                                                          IV
                                %I. adaily                O? th. prOpOTtiOMtO          NTt        Of th    tOX8lB to      th.
          bIllIn& in accordancewith the pmtlsIo~ o? t&     oontraot,dooo not
          oonotlt,utoa nlttupt on the part of the Texas Power ItLight Company
          to tax tha S8ato.  oti7 POlItI081 dIrI#IonS Ot the Stat. ha+. the
                                             Baxar+adlM-Atasoooa  Ooun8fos Rator IqJ  l)i8t. No
          ??*s~~~'(Chr.                          App. San Antlono,1929) 21 8. W. (2dj 747, g&r
          Alk.
                                Thor0 is no Mcz0 la the word '.%4X",
                                                                   wklah rollotos tho
          8ptapor its dapartaonts tsar t& pamnt                                      o?     .ll Oh4rg.8       80 a.--.
                  T)um?om, tho~tactthat the lii0m8806 aherg 1s dasorlba4
      i   Iq,tha'bIlling
                       00 a pmpO?tlOMtr pr?t OS a tax whioh the oolrpolrt
          has born farrod                         tu, gaf la of no aa~o~no~oo.
                      9!hIal4MItIoairlobr~r,   In tho ?lnal lnal~slo, Is mar.4
           a parairy oat4 th. odmnar et l .sow Itoa ot~sxpanao-rttondant
          .tqes the pntduotiaa 0ra00trmi     lna r a and, la ths rlow~~wotaka
          Of    th0    MttOT                 it    ~kr8     M   diffO~‘OnOO    a
                                                                              ,’   0t&La?     rP0h    8bdi~iQMl     OhMgO
          ba 4osorlbad~in the bIlliBg as a rsgortianat.p8rt of suoh tax'
          or as on additionalohargo authorE d by tho oontraot. Tho ihot
          roms'lns,and it la inoroap.bla,that tha 'oontraotontorod Inta br
          the stat..HI&iwayDopartsontand ths Stat4 o? Taxes throu@ Q4
          luthor1s.d 844OStb                       8pOO1r100~        pxerldas tor         tt48    06aitiomi       0h4m0
          Is bllllq ?C+T0~~~8ntU884.
                                40            postlon of whothori QO&Att,                        I’O6U1U
                       on It* faoo, %a bono?l~al tcithe St8to or whatho%?
L.                     it should hen barn aado, isnot tot jodfolrloon-
                       sldomtlon. Ner is It within the power of a &ala-
                       tar101 oftioor tomdOObM  r0ia land,POfU8. to lnr o m
                       or oemply with 8 oon~raotlhst her boon duly and o??iolal4
                       lpprorod               by
                       orfoot   Its lxosatlon.'
                                        or
                       citingGhsrlo#srIbaor*s aearnv. Warm,                                      I.14kx.    11,
                       262      S.N.’         742.

                    Ks ma oonalvs ot.ae dIstlaetIon botwaonthis abarge
          and OM arlsitq aut o? a pro+lsloala a contretrt
                                                        authorlrlsg
          th. @M#l&MUl~tO p084                       OO t0 th. 44Bn8-?4             p~~rtiO44t4            Sh8n
          o? th.~a&dItIonal008t ai ?uol MOOSa4T~ t0 the opOl'4tiOn O?
          it8 ~oaorators. The mar. ?a& th a th
                                             t eadditioual lxpoaso 4TI4OS
          t&'~a@&the l88088i3l4 br th0 St4tO Or kdOX*l 6@WON*fit 4f 4
          o*rtaIntypo a? tax Is, la our OPlaiOn, Q? n0 *L@?i.anc#, *a
Eewnblr        8ror@ H. &pm&            pa(r,5

                                                     .
long .a mthorlty to .hiit thl. bardon ir             wnrmd   by   th. oontraot.
           Thmr8forr it i8 the opinion or ~thl8dapmrtment  .nd
you are ~~'mdrimod,Qmt    the Stat8 &. ~8tMiorl%odto $q the ala4
or the T8um Pomr k Light Ooqmy ror th$ .&~itlonilgro.8 ro-       :
o~lpt~ maa rrumhl88 ;tmxq8 it ha born rmquirmd to.&tayby rfrtur
or it8 .al.m~to thr~86rt.,gthnll~r,D.'~r~.nt.Suph.ddi4ional' I '
ohargrr 8~8 clr.rlp rlthin th. t8nwof    the oontgmot 8ubmltt.d
and th. proridon .to whleh yvffhwr &k@atad OTraqtentlon.
            Hot-        would be @nods    br. ..m@.fl.@ln#     th. t.x 1t.r
br  a rmim Ln thm +.nt&&~:r.t.        tq ittrrt    ,I%     The rma8on ror the
lnacrmm8~d~~tr~     mart bi ag&m.nt ,Inth.~:~eoahr.oti        Th. omptro3.l~~
amnot   pmf addlti~ml~      chmr(88a&&i&t     ,&ha Stak     unlmar thq arq:
inoludrd fin tba eoontraot. m.ho1. t..~stat.,11 &T. Appi 327,:32
8.1. 452; State ve P8rlrtda       (Civi !#&)~79        8.K   (W) ,143.

                hat-w   hata   rtatrd   ;&mw&r   &&‘*&8t     h    ‘&8t&8t
a nd
   8nliy w+.
          80
           Yo ur
               tu                   +id8tio,,~
                                            n:,$
                                              q n86
                                                 r 1 88a
                                                      :~,r f;~

arm




                                                                  ,w.*,~mll
                                                                  ‘lt.&.Wl.O
                                                                   A..l.t.ant



A pro+4       0.8. 27494I      :,,'
B       Qrorrr S8llrrr
First     A..i.t.nt
Attormy      fhnera3.